WR-77,157-01
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 7/27/2015 10:09:43 AM
                                                                     Accepted 7/27/2015 10:33:07 AM
                                                                                      ABEL ACOSTA
           IN THE COURT OF CRIMINAL APPEALS OF                   TEXAS                        CLERK
                        IN AUSTIN, TEXAS
                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                                                      7/27/2015
                                                                  ABEL ACOSTA, CLERK
      Ex parte Daniel Lee Lopez,
                                                    Cause No. WR-77,157-01
               Applicant


                     MOTION FOR LEAVE TO APPEAR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      On January 23, 2013, the Honorable Nelva Gonzales Ramos of the United

States District Court for the Southern District of Texas appointed undersigned

Counsel to represent Daniel Lee Lopez in federal habeas proceedings. Order,

Lopez v. Thaler, No. 2:12-cv-00160, ECF No. 17. As the federal court noted,

pursuant to 18 U.S.C. § 3599(e) and Harbison v. Bell, 556 U.S. 180 (2009), this

appointment “continue[s] through ‘every subsequent stage of judicial proceedings

… and all available post-conviction process together with applications for stays of

execution and other appropriate motions and procedures….” Id. at 2.

      As this Court is aware, pursuant to the Court’s order of January 14, 2015,

undersigned Counsel cannot practice or appear before this Court without first

obtaining leave to do so. In re Dow, Nos. WR-61,939-01, -02, at *3 (Tex. Crim.

App. Jan. 14, 2015). Counsel therefore respectfully prays the Court grant him

leave to appear to file a motion to stay Lopez’s execution and a suggestion that the
Court reconsider its previous order accepting Lopez’s waiver of state habeas

counsel.

                             Respectfully submitted,

                               /s/ David R. Dow
                                 David R. Dow
                           Texas Bar No. 06064900
                       University of Houston Law Center
                                100 Law Center
                         Houston, Texas 77204-6060
                             Tel. (713) 743-2171
                             Fax (713) 743-2131
                         Email ddow@central.uh.edu
                          Counsel for Daniel Lee Lopez
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 27, 2015, a copy of the foregoing motion was
served on Nueces County District Attorney, Mark Skurka, via email to
nueces.districtattorney@nuecesco.com.

                                                    /s/ David R. Dow
                                                    David R. Dow